DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Text Document cannot be displayed
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (US 2019/0331750 A1).

 	With respect to claim 1 and 8, Zhu discloses a magnetic resonance imaging apparatus (see Figure 1) comprising processing circuitry (processing unit #131) configured to obtain a correction coefficient, regarding k-space data obtained as a result of performing multi-shot imaging including a plurality of shots, based on a first-type magnetic resonance image generated using the k-space data, the correction coefficient correcting phase shifting occurring in read out direction among the plurality of shots, correct the k-space data based on the correction coefficient, and generate a second-type magnetic resonance image using the corrected k-space data (see paragraphs 0057-0058).  
With respect to claim 2, Zhu discloses wherein the processing circuitry (processing unit #131) is configured to calculate the correction coefficient based on the first-type magnetic resonance image (see paragraphs 0057-0058).   
With respect to claim 3, Zhu discloses the processing circuitry is configured to generate a plurality of first-type magnetic resonance images corresponding to the plurality of shots, and obtain the correction coefficient based on correlation between a reference image, which is one of the plurality of first-type magnetic resonance images, and each of a plurality of comparison images, which are other of the plurality of first-type magnetic resonance images other than the reference image (see Abstract and paragraphs 0053-0054 and 0057-0058).   
With respect to claim 4, Zhu discloses the plurality of shots at least include a first shot, a second shot, and a third shot, and the processing circuitry is configured to obtain , based on a first image representing the reference image corresponding to the first shot from among the plurality of first-type magnetic resonance images and based on a second image representing the comparison image corresponding to the second shot from among the plurality of first-type magnetic resonance images, a first-type correction coefficient with respect to the second image, obtain, based on the first image representing the reference image and based on a third image representing the comparison image corresponding to the third shot from among the plurality of first-type magnetic resonance images (see Abstract and paragraphs 0053-0054), a second-type correction coefficient with respect to the third image, and correct the k-space data based on the first-type correction coefficient and the second-type correction coefficient (see paragraphs 0057-0058).   
With respect to claim 5, Zhu discloses the processing circuitry is configured to obtain the correction coefficient in such a way that coefficient of correlation indicating correlation of each of the plurality of comparison images with respect to the reference image reaches maximum value (see Abstract and paragraphs 0053-0054 and 0057-0058).  
With respect to claim 6, Zhu discloses the k-space data obtained as a result of performing multi-shot imaging represents data obtained using a plurality of coils (as seen in Figure 1), and the plurality of first-type magnetic resonance images represent a plurality of images reconstructed as a result of performing parallel imaging (see paragraph 0023).  
With respect to claim 7, Zhu discloses the processing circuitry is configured to 34Docket No. PCYA-21126-USgenerate a single of the first-type magnetic resonance image using the k-space data, and obtain the correction coefficient based on pixel values included in one or more image regions in the first-type magnetic resonance image (see paragraphs 0057-0058).  
With respect to claim 9, Zhu discloses processing circuitry is configured to generate a single of the first-type magnetic resonance image using the k-space data, and obtain the correction coefficient based on an unwrapping error amount that is obtained based on the first-type magnetic resonance image and based on a map related to sensitivity of coils used in obtaining the k-space data (see paragraph 0050-0053).  
With respect to claim 10, Zhu discloses a correction method comprising: obtaining a correction coefficient, regarding k-space data obtained as a result of performing multi-shot imaging including a plurality of shots, based on a first-type magnetic resonance image generated using the k-space data, the correction coefficient correcting phase shifting occurring in read out direction among the plurality of shots, correcting the k-space data based on the correction coefficient; and generating a second-type magnetic resonance image using the corrected k-space data (see Abstract and paragraphs 0053-0054 and 0057-0058).  
With respect to claim 11,  Zhu discloses a memory medium for storing, in a non-transient manner, a computer program that makes a computer execute: obtaining a correction coefficient, regarding k-space 35Docket No. PCYA-21126-US Status: final data obtained as a result of performing multi-shot imaging including a plurality of shots, based on a first-type magnetic resonance image generated using the k-space data, the correction coefficient correcting phase shifting occurring in read out direction among the plurality of shots; correcting the k-space data based on the correction coefficient; and generating a second-type magnetic resonance image using the corrected k-space data (see Abstract and paragraphs 0053-0054 and 0057-0058).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses MR systems with k-space correction coefficient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866